FILED
                            NOT FOR PUBLICATION                             JUL 03 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


KIMBERLY A. O’CONNOR,                            No. 12-16511

               Plaintiff - Appellant,            D.C. No. 2:11-cv-02264-JAT

  v.
                                                 MEMORANDUM*
SCOTTSDALE HEALTHCARE
CORPORATION; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                    James A. Teilborg, District Judge, Presiding

                              Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       Kimberly A. O’Connor appeals pro se from the district court’s judgment

dismissing for lack of standing her action alleging a violation of the Americans

with Disabilities Act (“ADA”) and various state law claims. We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo. Skaff v. Meridien N. Am. Beverly

Hills, LLC, 506 F.3d 832, 837 (9th Cir. 2007) (interpretation of the ADA);

Canatella v. California, 304 F.3d 843, 852 (9th Cir. 2002) (dismissal for lack of

standing). We affirm.

      The district court properly dismissed O’Connor’s ADA claim because

O’Connor failed to allege a concrete and particularized injury-in-fact traceable to

defendants’ conduct in delaying O’Connor’s access to a hospital’s premises with

her service dog. See Chapman v. Pier 1 Imps. (U.S.), Inc., 631 F.3d 939, 946 (9th

Cir. 2011) (setting forth elements of standing to allege a claim under Title III of the

ADA); Skaff, 506 F.3d at 835-36 (wheelchair-bound paraplegic lacked standing as

to his ADA claim arising from a one-hour delay in getting a hotel room with a roll-

in shower and portable shower chair). Moreover, O’Connor failed to establish a

“‘real and immediate threat of repeated injury’ in the future” to pursue injunctive

relief under the ADA. Chapman, 631 F.3d at 946 (citation omitted).

      The district court did not abuse its discretion by denying O’Connor leave to

amend because amendment would be futile. See Platt Elec. Supply, Inc. v. EOFF

Elec., Inc., 522 F.3d 1049, 1054 (9th Cir. 2008) (setting forth standard of review

and noting that district court does not abuse its discretion by denying leave to

amend where amendment would be futile).


                                           2                                    12-16511
      The district court did not abuse its discretion by denying reconsideration

because O’Connor failed to establish grounds for such relief. See D. Ariz. Loc. R.

7.2(g)(1) (setting forth grounds for reconsideration); Hilton v. Pac. Enters., 5 F.3d
391, 395 (9th Cir. 1993) (reviewing application of local rules for an abuse of

discretion); see also Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5
F.3d 1255, 1263 (9th Cir. 1993) (setting forth standard of review and factors for

reconsideration under Federal Rules of Civil Procedure 59(e) and 60(b)).

      Defendants’ contention that O’Connor’s motion for reconsideration did not

constitute a tolling motion for purposes of filing her notice of appeal is

unpersuasive. See Fed. R. App. P. 4(a)(1)(4)(A)(iv) & (vi).

      AFFIRMED.




                                           3                                     12-16511